Citation Nr: 0022321	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-23 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for acne.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the veteran's claim of 
entitlement to service connection for a skin disorder.  This 
matter was remanded to the RO by the Board in October 1998 
for additional development.


FINDINGS OF FACT

The credible and probative evidence of record shows that the 
veteran's acne was incurred in service.   


CONCLUSION OF LAW

Service connection for acne is warranted.  38 U.S.C.A. 
§§ 1111, 1131 (West  1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
acne.  In the interest of clarity, after reviewing the 
applicable law and regulations and the factual background of 
this case, the Board will discuss the issue on appeal.



Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  
A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991). 

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general, 
in order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. 5107(a) (West 1991).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Factual Background

Service enlistment examination dated in May 1979 is silent 
for complaints or diagnosis of a skin disorder to include 
acne.  

Service medical records show that in February 1980, the 
veteran was treated for acne of the face, hands, wrists, and 
scalp.  The veteran was prescribed a Betadine scrub for the 
body and Tetracycline.  Service medical records dated in 
April 1981 reveal that the veteran was treated for acne.  He 
was placed on a no shaving profile for four weeks.  A January 
1982 service medical record indicates that the veteran was 
evaluated for the acne.  He had multiple papules and pustules 
on the face.  The assessment was acne.  A separation 
examination dated in September 1982 is silent for complaints 
or diagnosis of a skin disorder, including acne.  Examination 
of the skin was normal.  

A February 1983 VA treatment record reveals that the veteran 
reported having a history of acne on his face and back for 
two years.  Examination revealed widespread eruptions over 
the face and back.  

A March 1983 VA dermatological examination report indicates 
that the veteran reported that he has had trouble with his 
face for one year and a little on his back on and off for 
less than a year.  He described his problem as breaking out 
with whiteheads.  The veteran reported that while he was in 
the army, he was seen three or four times for his skin and 
treatment included taking Tetracycline and applying a cream.  
The assessment was mild acne vulgaris of the face and upper 
back associated with some dermatitic changes virtually self-
managed since August 1982 and atopic diathesis (history of 
hay fever and asthma).  The examiner indicated that he 
believed that the dermatitic feature of diagnosis Number 1 
(acne vulgaris) was because of the atopic diathesis.  It was 
noted that the veteran's treatment folder was reviewed and it 
contained no records of skin complaints or treatment.  The 
examiner was a dermatologist.  

VA treatment records show that the veteran was treated for 
acne in November 1987, August 1992, November 1992, March 
1993, and March 1996. 

A June 1999 VA dermatological examination report reveals that 
the veteran stated that he entered service in August 1979 and 
within a few weeks, he began to develop a more active form of 
acne than the mild eruptions he experienced in his teen 
years.  The veteran was treated with topical and systemic 
measures and achieved a moderate degree of control, although 
occasional flares of acne occurred on his face and neck.  
Examination revealed a very modest amount of acne on his face 
and back of his shoulders.  He had a mild degree of acne on 
his upper back and shoulders in the past few years but at the 
present time, the main findings were those post inflammatory 
pigmentation on his upper shoulders secondary to the previous 
acne activity there.   The examiner indicated that the mild 
acne of his face and upper back was a hormonal response in 
his skin and was entirely unrelated to his asthma.  The 
examiner stated that at the present time, the veteran's acne 
was very mild and was not a significant problem although it 
could relapse at any time, the same as the asthma.  The 
examiner reviewed the veteran's medical records and the claim 
data in detail.  The examiner was a dermatologist. 

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board has determined that the veteran's claim 
of entitlement to service connection for acne is well 
grounded.  There is evidence of a current disability, acne.  
There is competent evidence of service incurrence in the form 
of lay testimony and service medical records.  There is also 
medical evidence of a diagnosis of acne soon after service 
separation, which is sufficient evidence to establish a 
medical nexus between the veteran's acne and service.  See 
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board notes that this 
matter was remanded to the RO in October 1998 and the RO 
complied with the directives of the remand.  The Board finds 
that there is medical and other evidence of record on which 
to decide the veteran's claim.  The Board also finds that 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claims.  Thus, the Board concludes that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran in essence contends that his acne is a chronic 
condition that had its onset during service.  

The initial question to be addressed is whether the veteran's 
acne existed prior to service, or had its onset during 
service.  In this case, because acne was not identified at 
the time of the veteran's enlistment medical examination, the 
statutory presumption of sound condition at entrance into 
service initially attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Verdon v. Brown, 8 Vet. App. 529, 535 (1996); Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994). 

The only evidence of record indicating the existence of a 
pre-service condition was that the veteran reported having 
acne in his teenage years upon VA examination in 1999.  
Neither the service medical records nor the post-service 
medical records clearly and unmistakably show that a 
diagnosis of acne was made prior to service.  A mere history 
of the pre-service existence of a condition as recounted by 
the veteran does not constitute a notation of preservice 
defects, infirmities or disorders for the purpose of 38 
U.S.C.A. § 1111, but may be considered together will all 
other material evidence in determinations as to inception of 
a condition.  38 C.F.R. § 3.304(b)(1) (1998); Crowe, 7 Vet. 
App. at 245. 

Essentially, the record does not contain clear and 
unmistakable (obvious or manifest) evidence which 
demonstrates that a diagnosis of acne was made prior to 
service.  In the absence of such evidence, the veteran is 
afforded the presumption of soundness upon enlistment.  

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for acne.  The Board finds that there 
is probative and persuasive evidence that the acne was first 
diagnosed in service, that the symptomatology has continued 
since service, and that the veteran currently has acne.  

There is probative evidence of service incurrence of acne and 
continuity of symptomatology after service.  The service 
medical records establish that the acne was first diagnosed 
in service in February 1980.  The veteran was treated for the 
acne in 1981 and 1982.  Review of the record further reveals 
that the veteran sought treatment for acne in February 1983, 
six months after service separation.  He stated that he had 
acne for two years.  Upon VA examination in March 1983, 
shortly after he left service the veteran reported that when 
he was in the Army, he was seen perhaps three of four times 
for his skin and the treatment included taking Tetracycline 
and a cream.  The veteran's statements are consistent with 
the information contained in his service medical records.  
The examiner's assessment was mild acne vulgaris of the face 
and upper back.  

There is probative and persuasive evidence of record which 
establishes that the veteran was treated for acne since 
service and he has acne at the present time.  VA treatment 
records show that the veteran was treated for acne in 1983, 
1987, 1992, 1993, and 1996.  The more recent VA examination 
in June 1999 indicates that the veteran continues to have 
mild acne of the face and upper back. 

Therefore, as the competent medical evidence of record 
demonstrates that the veteran had acne in service, had 
continuous symptomatology since service, and has a current 
diagnosis of acne, the Board finds that the credible and 
probative evidence in this case supports the veteran's claim, 
and a grant of service connection for acne is warranted.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Accordingly, service 
connection for acne is granted. 

Additional comments

In May 2000, the veteran submitted to the RO copies of 
service medical records which documented in-service diagnoses 
of, and treatment for, acne.  The RO immediately forwarded 
that evidence to the Board.  Although this evidence, which 
had previously been missing from the claim folder, is 
obviously pertinent to the claim, and the veteran did not 
waive RO consideration of such evidence, see 38 C.F.R. 
§ 20.1304, in light of the Board's grant of service 
connection it is believed that a remand for RO consideration 
of such evidence would be unduly time consuming and 
unproductive.

The veteran's claim of entitlement to service connection for 
a skin disorder also encompassed a contention that his 
service-connected asthma caused his acne.  Because of the 
Board's grant of the benefits sought on another basis, that 
aspect of his claim has been rendered moot.



ORDER


Entitlement to service connection for acne is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


